9 Ill. App.3d 1020 (1973)
293 N.E.2d 665
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
OZIE L. JACKSON et al., (Impleaded), Defendants-Appellants.
No. 56008.
Illinois Appellate Court  First District (5th Division).
January 26, 1973.
James J. Doherty, Public Defender, of Chicago, (Suzanne M. Kohut, Assistant Public Defender, of counsel,) for appellants.
Bernard Carey, State's Attorney, of Chicago, (Elmer C. Kissane and Robert C. Samko, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgments affirmed.